DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  “wherein the processing circuit records a parameter” should be “wherein the processor circuit records a parameter” as all other instances of the circuit are described as a “processor” circuit. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to the claims to remove the nonce word “section” including:
Appropriated determination section;
Condition setting section; and
Information management section,
substituted each instance with the phrase “processor circuit”. However, there is no processor discussed in the original presentation of the specification. The Examiner notes that a CPU is briefly described in paragraph 0020 of the specification as filed. For example,
“Control device 70 is mainly comprised of CPU, various memories, and a control circuit. Control device 70 executes a mounting process of mounting components on board 90 as a production process. Control device 70 communicates with an outside host computer and controls an operation of component transfer device 30 or the like based on various pieces of information. As shown in Fig. 1, control device 70 has storage section 71, mounting control section 72, and tracing device 80.”
Applicant is reminded that amendments made to claims should be supported by the specification. Therefore, when amending claims applicant must rely on the definition of the control device as described above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al., (US 2019/0274238 with priority to PCT filing 14 November 2016 and hereinafter Sugiyama’238) in view of Ninomiya et al. (US 2019/0174662).
	
Regarding claim 1: Sugiyama’238 teaches a tracing device comprising:
A processor circuit configured to 
determine whether an image processing, which is executed in a production process of a board product by a board work machine [¶0042 teaches: a normal image stored in storage device 20 of component mounting machine 12 is acquired], satisfies an appropriateness condition indicating reliability of a result of the image processing when the result of the image processing stays within a permissible range in which the result of the image processing is determined normal [¶0043 teaches: it is determined whether the inspection result of the component fails]; and 
to record image data used in the image processing as traceability information according to a result of the determination made by the appropriateness condition determination section [¶0043 teaches: if it is determined in step 103 that the inspection result of the component passes, the process proceeds to step 105, where the normal image is reclassified as a normal image and stored in the storage device 20, after which the process proceeds to step 106.].
However, it does not appear that Sugiyama ‘238 explicitly teaches wherein the image processing includes a primary image processing using the image data acquired by imaging a constituent component making up the board product and a secondary image processing executed for the same constituent component after the primary image processing.
In a related field of endeavor, Ninomiya teaches wherein the image processing includes a primary image processing using the image data acquired by imaging a constituent component making up the board product and a secondary image processing [¶0110 teaches: controls the camera 23C to execute a second imaging process] executed for the same constituent component after the primary image processing.
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ninomiya’s teaching of a secondary image processing executed for the same constituent component after the primary image processing into Sugiyama’238’s tracing device for the benefit, as taught by Ninomiya, of preventing the occurrence of any shade portion that is not irradiated with any patterned light. [Ninomiya, ¶0111]

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sugiyama’238 teaches wherein the image processing is a processing of recognizing a state of a constituent component making up the board product [¶0048 teaches: inspection device 14 inspects whether the mounted state for each component mounted on circuit board 11 is acceptable], and wherein the appropriateness condition includes a condition that a coordinate value at which the constituent component is situated or an angle of the constituent component fall within a scheduled range [¶0014 teaches: the predetermined variation range may be set based on the standard deviation from an average value for the position and the angle of the component; and ¶0050 teaches: stored image reclassification computer 22 executes the stored image reclassification program of FIGS. 6 and 7, which will be described later, to measure component suction orientations (i.e., positions X, Y and angle ); and determined that a normal image has any of the measured values X, Y, and  falling outside the predetermined variation range].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
In addition, Sugiyama’238 teaches wherein the board work machine is a component mounting machine configured to produce the board product by holding a component supplied thereto using a mounting head and mounting the component on a circuit board [¶0009 teaches: the component being picked up by a suction nozzle of a component mounting machine], wherein the constituent component includes the component, and wherein the image processing is a processing of recognizing a state of the component supplied so as to be picked up in the component mounting machine or the component held by the mounting head [¶0009 teaches: recognize the component by processing the captured image using an image recognition system].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 2.
In addition, Sugiyama’238 teaches wherein the constituent component includes a circuit board, and wherein the image processing is a processing of recognizing a state of the circuit board positioned in the board work machine or the circuit board that is being conveyed within the board work machine [¶0017 teaches: which inspects component mounting boards unloaded from the component mounting machine.].

Regarding claim 5:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sugiyama’238 teaches wherein the processor circuit is further configured to set the appropriateness condition which is statistical based on results of the image processing executed multiple times [¶0016 teaches: a template image is created by selecting a normal image whose determination as a normal image is not suspect, from among multiple normal images stored in the storage device, and a matching process is performed on the remaining normal images using the template image, by which a correlation value and a deviation amount, serving as indices indicating the correlation (i.e., the similarity) between the two images, can be obtained.].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 5.
In addition, Sugiyama’238 teaches wherein the condition setting section sets the appropriateness condition which is statistical based on an average value, a median, or a most frequently occurring value in the results of the image processing [¶0019 teaches: the normal image selection section may create an average normal image from multiple normal images stored in the storage device].

Regarding claim 14: the essence of the claim is taught above in the rejection of claim 1.
In addition, Ninomiya teaches wherein the appropriateness condition includes a condition that the secondary image processing has a predetermined certain degree of reliability [¶0113 teaches: While executing the good/poor quality determination (i.e. certain degree of reliability) described above after acquisition of the eight different image data as described above].
The motivation to combine is the same as for claim 1. [See teaching above]


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama’238 modified by Ninomiya and in view of Amano et al., (JP2008197772A, mapped to Google translation, submitted with this Official Action).

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 5.
In addition, Sugiyama’238 modified by Ninomiya teaches wherein the processor circuit accepts the scheduled range designated by an operator [¶0053 teaches: Here, aX, aY, a are coefficients for adjusting the size of the predetermined variation range. The coefficients aX, aY, a may be fixed values that are set in advance, or may be coefficients that can be adjusted by an input operation by an operator].
However, it does not appear that Sugiyama’238 modified by Ninomiya explicitly teaches and sets the appropriateness condition by switching between the appropriateness condition based on the designated scheduled range and the appropriateness condition which is statistical in accordance with a number of times of execution of the image processing.
In a related field of endeavor, Amaono et al., teaches sets the appropriateness condition by switching between the appropriateness condition based on the designated scheduled range and the appropriateness condition which is statistical in accordance with a number of times of execution of the image processing [Normal Case Test teaches: There is a method of setting conditions for image processing by an operator and using the data obtained by the image processing as shape data.]
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Amao’s teaching of setting condition range based on statistical data and operator settings into Sugiyama’238 modified by Ninomiya’s tracing device for the benefit, as taught by Amano, of easily performing accurate verifying work about various settings and conditions of the image processing of a component mounting machine. [Amano, Abstract]

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama’238 modified by Ninomiya in view of Sugiyama’226 et al., (US 2021/0233226 with priority to PCT filing 01 December 2016 and hereinafter Sugiyama’226).

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 modified by Ninomiya explicitly teaches wherein the image processing is a processing of reading an identification code affixed to a constituent component that makes up the board product.
In a related field of endeavor, Sugiyama’226 teaches wherein the image processing is a processing of reading an identification code affixed to a constituent component that makes up the board product [¶0034 teaches: Board ID recording section 31 (board identification information recording section) that records and stores board identification information (hereinafter referred to as "board ID")].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiyama’226’s teaching of a board ID into Sugiyama’238 modified by Ninomiya’s tracing device for the benefit, as taught by Sugiyama’226, of investigating the cause of the mounting failure in more detail. [Sugiyama’226, Solution to Problem]

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 8.
In addition, Sugiyama’226 teaches wherein the appropriateness condition includes a condition that a character string recorded in the identification code has a specified character or is made up of a specified number of characters [¶0034 teaches: a code such as a bar code or a two-dimensional code].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 8.
In addition, Sugiyama’226 teaches wherein the identification code is a two-dimensional code in which multiple cells are aligned characters [¶0034 teaches: a code such as a bar code or a two-dimensional code], and 
wherein the appropriateness condition includes a condition that a number of the multiple cells or a size of the two-dimensional code is a specified value, or a printing direction of the two-dimensional code is a specified direction [¶0036 teaches: inspection machine 14 recognize the board ID of board 11 conveyed into each component mounter 12 and inspection machine 14 by making the order of board 11 to be conveyed into correspond to the order of the board ID read by reader 32 from the first board 11.].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 11 the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 modified by Ninomiya explicitly teaches wherein the appropriateness condition includes a condition that a required time of the image processing falls within a specified range.
In a related field of endeavor, Sugiyama’226 teaches wherein the appropriateness condition includes a condition that a required time of the image processing falls within a specified range [¶0039 teaches: Further, control device 17 of each component mounter 12 stores the images of the suction states of the components imaged by component imaging camera 18 in storage device 20 linked to the production information (traceability information such as component mounter 12 which mounts the component, component type, mounting time, mounting position, and board ID) related to the components; and ¶0040 teaches: the images of the suction states of the components may be classified for each component mounter 12 and stored in an external storage (not shown) such as an image storage server connected to component mounting line 10 via network 16 with linking production information related to the component; and ¶0042 teaches: images necessary for a cause investigation at the time of abnormality occurrence of component mounter 12].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 12 the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 modified by Ninomiya explicitly teaches wherein the information management section records the image data used for the image processing as traceability information in the event that the appropriateness determination section determines that the image processing does not satisfy the appropriateness condition.
In a related field of endeavor, Sugiyama’226 teaches wherein the processor circuit records the image data used for the image processing as traceability information in the event that the processor circuit determines that the image processing does not satisfy the appropriateness condition [¶0044 teaches: When inspection machine 14 detects a mounting error for any component on board 11, control device 23 of inspection machine 14 transmits the inspection information (inspection result, component type, inspection time, mounting position, board ID, and the like); and ¶0007 teaches: storing the images in a storage device linked to production information (traceability information such as the component mounter which mounts the component, component type, mounting time, mounting position, and board identification information) related to the components].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 13 the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 modified by Ninomiya explicitly teaches wherein the processing (sic) circuit records a parameter used for the image processing in association with the image data as the traceability information.
 In a related field of endeavor, Sugiyama’226 teaches wherein the information management section recodes (sic) a parameter used for the image processing in association with the image data as the traceability information [¶0045 teaches: Thereby, production management computer 21 specifies component mounter 12 which mounted the component for which the mounting error was determined to have occurred by comparing the inspection information received from inspection machine 14 with the production information (i.e. parameter used for the image processing) received from each component mounter 12, and searches for and acquires the image, imaging the suction state of the component for which the mounting error was determined to have occurred].
The motivation to combine is the same as for claim 8. [See teaching above]


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/            Primary Examiner, Art Unit 2485